Exhibit 10.19


 






ROGERS CORPORATION
DIRECTOR DEFERRED STOCK UNIT AWARD AGREEMENT UNDER THE ROGERS CORPORATION 2009
LONG-TERM EQUITY COMPENSATION PLAN




Name of Grantee:
 
Number of Shares Subject to DSUs:
 
Grant Date
 



This Deferred Stock Unit Award Agreement (the “Agreement”) is between Rogers
Corporation (the “Company”), and the Grantee named above, as a non-management
director of the Company.
The Company wishes to award to the Grantee a number of Deferred Stock Units
(“DSUs” or the “Award”) which represent the right to receive shares of the
Company’s common stock, par value $1.00 per share (“Stock”), subject to the
terms of this Agreement, under Section 9.1 of the Company’s 2009 Long-Term
Equity Compensation Plan, as amended (as it may be further amended from time to
time, the “Plan”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows:
1.
Issuance of Common Stock.

The Company shall issue to the Grantee, within ten (10) days after the earlier
of (a) the Grantee’s death or Disability (as defined below), (b) [month, day],
20__ (i.e., the 13th month anniversary of the Grant Date), (c) the Grantee’s
“separation from service” (within the meaning of Section 409A of the Code) from
the Company or (d) a Change in Control, the full number of shares of Stock
subject to the DSUs. In lieu of receiving such shares on the date set forth in
(b) above, the Grantee may elect to defer the issuance of shares of Stock
payable with respect to the DSUs for at least an additional five years (i.e., to
at least {month, day], 20__). Any such election must be made not later than
[month, day], 20__ pursuant to a payment election form provided by the Company.
A Grantee who submits an election form will have no right to accelerate or
further defer a deferred distribution of Stock deliverable upon the settlement
of the DSUs.


2.
Dividend Equivalent Right.

Subject to the restrictions, limitations and conditions as described in the
Plan, the Company also grants to the Grantee a dividend equivalent right (under
Section 8.3 of the Plan) with respect to the shares of Stock underlying the
DSUs. Any dividend equivalents credited with


1

--------------------------------------------------------------------------------

Exhibit 10.19


 


respect to shares of Stock underlying the DSUs shall be paid in cash (without
interest) at the same time as the underlying shares of Stock to which the
dividend equivalents relate are distributed to the Grantee under Paragraph 1
above.


3.
Taxes.

The Grantee is personally responsible for the proper reporting and payment of
all taxes related to shares of Stock distributed with respect to DSUs and the
dividend equivalent right.


4.
Death; Disability.

Any Shares that are issued to the Grantee on account of the Grantee’s death
shall be issued to the beneficiary previously designated by the Grantee and
communicated in writing to the Company, or, if the Grantee has not designated a
beneficiary, to the Grantee’s estate.


For purposes of this Agreement, “Disability” means the Grantee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.


5.
Change in Control.

No shares of Stock shall be issuable to the Grantee upon a Change in Control
unless such Change in Control is also a “change in the ownership or effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A of the Code.


6.
Conformity with the Plan.

This Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan. The DSUs granted under this Agreement
constitute a form of Restricted Stock Unit under Article 8 of the Plan. Any
conflicts or inconsistencies between this Award and the Plan shall be resolved
in accordance with the terms of the Plan. The Grantee agrees to be bound by all
of the terms of this Award and the Plan.


7.
Rights as a Shareholder.

Except for the right to receive dividend equivalents as set forth in Paragraph 2
of this Agreement, the Grantee shall have no rights as a shareholder of the
Company with respect to any DSUs covered by this Award until such time as shares
of Stock in respect of such DSUs are issued to the Grantee.


8.
Section 409A.



2

--------------------------------------------------------------------------------

Exhibit 10.19


 


It is intended that this Award will comply with the requirements of Section 409A
of the Code. This Paragraph 8 does not create an obligation on the part of the
Company to modify the Plan or this Agreement and does not guarantee that the
DSUs or the shares of Stock delivered hereunder will not be subject to taxes,
interest and penalties under Section 409A of the Code. The Grantee shall be
responsible for all of the Grantee’s federal, state and local taxes (and any
related liabilities).


9.
Restrictions on Transfer.

Notwithstanding anything to the contrary in this Agreement, the DSUs may not be
sold, assigned, transferred, pledged, or otherwise encumbered by the Grantee. No
transfer by will or the applicable laws of descent and distribution of any
shares of Stock which are payable to the Grantee upon settlement of the DSUs by
reason of the Grantee’s death shall be effective to bind the Company unless the
Committee shall have been furnished with written notice of such transfer and a
copy of the will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer.
10.
Securities Matters.

The Company shall not be required to issue or deliver any shares of Stock until
the requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied. The Grantee
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the DSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
11.
Entire Agreement.

This Award constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Award.


12.
Amendment.

This Award may be modified, amended or rescinded only by a written agreement
executed by both parties signatories to this Award.






3

--------------------------------------------------------------------------------

Exhibit 10.19


 










[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]










IN WITNESS WHEREOF, this Agreement is effective as of the Grant Date set forth
on the cover page of this Agreement.






ROGERS CORPORATION




 
 
 
 
By:
 
Date
 
 
 
 
 
Its:
 
 
 







By signing below, the Grantee acknowledges receipt of a copy of this entire
Award and a copy of the Plan.




 
 
 
 
Signature
 
Date
 
 
 
 
 
 
 
 
 
Print Name
 
 
 









4